DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is a statement of reasons for allowance:  
Instant claims 1 and 3-5 are directed to a method for producing a Ti-Al alloy as set forth in the instant claims.  The closest prior art of record is WO 2016/035824 to Kudo et al (cited by applicant in IDS, US 2017/0283906 A1 to Kudo has been relied upon as an English language equivalent). Kudo discloses a method for producing a Ti-Al alloy comprising melting and holding a Ti--Al alloy containing 40 mass % or more of Al and 0.1 mass % or more of oxygen by a melting method using a water-cooled copper vessel in an atmosphere of 1.33 Pa or more, thereby decreasing an oxygen content in the Ti--Al alloy, wherein a CaO--CaF2 flux prepared by blending from 35 to 95 mass % of calcium fluoride with calcium oxide is added before or during the melting of the Ti--Al alloy (Kudo, claims 1 and 2).  Kudo differs from the instant claims at least in that Kudo does not disclose producing a secondary ingot by melting the primary ingot under an atmosphere of 1.33 Pa or more by a melting method using a bottomless water-cooled copper mold and continuously drawing the primary ingot downward to obtain the secondary ingot and mechanically removing a flux layer adhering to a surface of the secondary ingot.  US 2016/0376685 A1 to Banik discloses producing a metal ingot by producing a primary ingot and remelting the primary ingot to form a secondary ingot, but the method of Banik is directed to vacuum arc remelting (Banik, abstract) which occurs at a pressure of lower than 1.33 Pa.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738